Luke,- J.
The indictment, which was for extortion by a public .officer (Penal Code of 1910, §§ 302-3), charged that the defendant extorted $30 in money from J. B. Brantley, and that this money was the property of J. B. Brantley, whereas the undisputed evidence showed that the $30, if extorted at all, was extorted from P. B. Brantley (brother of J. B. Brantley), and that it was the property of P. B. Brantley. This was a fatal variance between the indictment and the proof, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Blooclworth, J., concur.